DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-4, 6, 8, 10-13, 15, 17, and 19-20 are objected to because of the following informalities: 
Claim 1 recites limitation “comprising,” with the comas at the wrong location and should be amended to “comprising:” for avoiding confusion. 
Claim 1 recites limitation “the semiconductor packages” in line 25 which referring back to the plurality of semiconductor packages in lines 25-26. Therefore, the limitation “the semiconductor packages” in line 25 should be amended to “the plurality of semiconductor packages for being consistent.  Appropriate correction is required.
Claim 1 recites limitation “the first semiconductor chips” in lines 25-26 which referring back to the plurality of first semiconductor chips in lines 2-3. Therefore, the limitation “the first semiconductor chips” in lines 25-26 should be amended to “the plurality of first semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 1 recites limitation “the second semiconductor chips” in line 26 which referring back to the plurality of second semiconductor chips in line 12. Therefore, the limitation “the second semiconductor chips” in line 26 should be amended to “the plurality of second semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 2 recites limitation “the first bottom contact pads” in lines 3-4 which referring back to the plurality of first bottom contact pads in line 6 of claim 1. Therefore, the limitation “the first bottom contact pads in lines 2-3 of claim 2 should be amended to “the plurality of first bottom contact pads” for being consistent.  Appropriate correction is required. 
Claim 2 recites limitation “the second bottom contact pads” in line 10 which referring back to the plurality of second bottom contact pads in line 17 of claim 1. Therefore, the limitation “the second bottom contact pads in line 10 of claim 2 should be amended to “the plurality of second bottom contact pads” for being consistent.  Appropriate correction is required. 
Claim 3 recites limitation “the first semiconductor chips” in line 2 which referring back to the plurality of first semiconductor chips in lines 2-3 of claim 1. Therefore, the limitation “the first semiconductor chips” in line 2 of claim 3 should be amended to “the plurality of first semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 4 recites limitations “a range of 20μm and 40μm” and “a range of 20μm and 45μm” in lines 2-3 which should be amended to “a range of 20μm to 40μm” and “a range of 20μm to 45μm” for proper language.  Appropriate correction is required. 
Claim 6 recites limitation “the first semiconductor chips” in line 4 which referring back to the plurality of first semiconductor chips in lines 2-3 of claim 1. Therefore, the limitation “the first semiconductor chips” in line 4 of claim 6 should be amended to “the plurality of first semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 8 recites limitation “the second semiconductor chips” in line 3 which referring back to the plurality of second semiconductor chips in line 12 of claim 1. Therefore, the limitation “the second semiconductor chips” in line 3 of claim 8 should be amended to “the plurality of second semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 10 recites limitation “the first semiconductor chips” in lines 2 and 8 which referring back to the plurality of first semiconductor chips in lines 2-3 of claim 1. Therefore, the limitation “the first semiconductor chips” in lines 2 and 8 of claim 10 should be amended to “the plurality of first semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 10 recites limitation “the first connection bumps” in line 9 which referring back to the plurality of first connection bumps in line 8 of claim 1. Therefore, the limitation “the first connection bumps” in line 9 of claim 10 should be amended to “the plurality of first connection bumps” for being consistent.  Appropriate correction is required. 
Claim 11 recites limitation “comprising,” with the comas at the wrong location and should be amended to “comprising:” for avoiding confusion. 
Claim 11 recites limitation “the semiconductor packages” in lines 27-28 which referring back to the plurality of semiconductor packages in line 27. Therefore, the limitation “the semiconductor packages” in lines 27-28 should be amended to “the plurality of semiconductor packages for being consistent.  Appropriate correction is required.
Claim 11 recites limitation “the first semiconductor chips” in line 28 which referring back to the plurality of first semiconductor chips in lines 2-3. Therefore, the limitation “the first semiconductor chips” in line 28 should be amended to “the plurality of first semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 11 recites limitation “the second semiconductor chips” in lines 28-29 which referring back to the plurality of second semiconductor chips in line 13. Therefore, the limitation “the second semiconductor chips” in lines 28-29 should be amended to “the plurality of second semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 12 recites limitation “the first bottom contact pads” in lines 3-4 which referring back to the plurality of first bottom contact pads in line 6 of claim 11. Therefore, the limitation “the first bottom contact pads in lines 3-4 of claim 12 should be amended to “the plurality of first bottom contact pads” for being consistent.  Appropriate correction is required. 
Claim 12 recites limitation “the second bottom contact pads” in line 7 which referring back to the plurality of second bottom contact pads in line 18 of claim 11. Therefore, the limitation “the second bottom contact pads in line 7 of claim 12 should be amended to “the plurality of second bottom contact pads” for being consistent.  Appropriate correction is required. 
Claim 13 recites limitation “the first semiconductor chips” in lines 2-3 which referring back to the plurality of first semiconductor chips in lines 2-3 of claim 11. Therefore, the limitation “the first semiconductor chips” in lines 2-3 of claim 13 should be amended to “the plurality of first semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 13 recites limitations “a range of 20μm and 40μm” and “a range of 20μm and 45μm” in lines 5 and 6 which should be amended to “a range of 20μm to 40μm” and “a range of 20μm to 45μm” for proper language.  Appropriate correction is required. 
Claim 15 recites limitation “the first semiconductor chips” in line 4 which referring back to the plurality of first semiconductor chips in lines 2-3 of claim 11. Therefore, the limitation “the first semiconductor chips” in line 4 of claim 15 should be amended to “the plurality of first semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 17 recites limitation “the second semiconductor chips” in line 3 which referring back to the plurality of second semiconductor chips in line 13 of claim 11. Therefore, the limitation “the second semiconductor chips” in line 3 of claim 17 should be amended to “the plurality of second semiconductor chips” for being consistent.  Appropriate correction is required.
Claim 19 recites limitation “the first semiconductor chips” in lines 2 and 8 which referring back to the plurality of first semiconductor chips in lines 2-3 of claim 11. Therefore, the limitation “the first semiconductor chips” in lines 2 and 8 of claim 19 should be amended to “the plurality of first semiconductor chips” for being consistent.  Appropriate correction is required. 
Claim 20 recites limitation “the first semiconductor chips” in lines 3 and 5 which referring back to the plurality of first semiconductor chips in lines 2-3 of claim 11. Therefore, the limitation “the first semiconductor chips” in lines 3 and 5 of claim 20 should be amended to “the plurality of first semiconductor chips” for being consistent.  Appropriate correction is required.
Claim 20 recites limitation “the second semiconductor chips” in line 7 which referring back to the plurality of second semiconductor chips in line 13 of claim 11. Therefore, the limitation “the second semiconductor chips” in line 7 of claim 20 should be amended to “the plurality of second semiconductor chips” for being consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a redundant “a plurality of first bottom contact pads” in line 8 because claim 1 already recites “a plurality of first bottom contact pads” in line 6. 
Claim 11 recites a redundant “a plurality of first bottom contact pads” in line 8 because claim 11 already recites “a plurality of first bottom contact pads” in line 6. 
Claim 11 recites a redundant “a plurality of second bottom contact pads” in lines 20-21 because claim 1 already recites “a plurality of first bottom contact pads” in line 18. 

Allowable Subject Matter
Claims 1-20 would be allowed over prior art of record if rewritten to overcome the current objection and 112(b) rejection as set forth in the office action. 
The following is an examiner’s statement of reason for allowance:  the prior art of record does not teach or suggest the limitation as following: 
Regarding claims 1 and 11, Kang et al. (Patent No.: 8,901,727 B2) discloses a method of manufacturing a semiconductor package in Figs. 1-16 comprising: forming a first semiconductor substrate (100) in which a plurality of first semiconductor chips (C1) are spaced apart from each other by a scribe lane (SL1) therebetween (see Figs. 8); forming a plurality of first through-electrodes (120) through the plurality of first semiconductor chips, respectively; forming a plurality of first bottom contact pads (132) on first surfaces of the plurality of first through-electrodes, respectively; forming a plurality of first connection bumps (134) on a plurality of first bottom contact pads, respectively; forming a plurality of first top contact pads (144) on second surfaces of the plurality of first through-electrodes, respectively, the second surfaces opposing the first surfaces; forming a plurality of second semiconductor chips (C2), each of the plurality of second semiconductor chips comprising, a second semiconductor substrate (200), a plurality of second through-electrodes (220) through the second semiconductor substrate, a plurality of second bottom contact pads (232) on first surfaces of the plurality of second through-electrodes, respectively, and a plurality of second connection bumps (234) on the plurality of second bottom contact pads, respectively (see Figs. 5-7), attaching at least one of the plurality of second semiconductor chips onto the plurality of first semiconductor chips such that the plurality of second connection bumps contact the plurality of first top contact pads, respectively (see Fig. 8-9); and singulating the first semiconductor substrate into a plurality of semiconductor packages, each of the semiconductor packages including at least one of the first semiconductor chips and at least one of the second semiconductor chips (see Figs. 15-16, column 15, lines 14 through column 22 , line 48).
Kang et al. (Patent No.: 8,901,727 B2) fails to disclose the method, wherein a first height of the plurality of first connection bumps is greater than a second height of the plurality of second connection bumps, the first height and the second height being measured in a first direction perpendicular to top surfaces of the first semiconductor chips.
Furthermore, Kang et al. (Patent No.: 8,901,727 B2) fails to disclose the method comprising each of the plurality of first connection bumps comprising a first pillar structure including a pillar layer including copper (Cu) and a diffusion barrier layer including nickel (Ni), and each of the plurality of second connection bumps comprising a second pillar structure including nickel (Ni).
Claims 2-10 and 12-20 depend on claims 1 and 11, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818